Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 16/769,734 filed on 6/4/20. Claims 1 - 20 has been examined.
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Closest prior art(s) of record (See PTO-892) teaches A mobile terminal for bandwidth extension to the LTE band B42 comprising:
a B42 transmitting path located on the RF circuit; and
a receiving path located on the RF circuit;
wherein the B42 transmitting path is connected to a primary antenna of the RF circuit, and the receiving path is connected to four antennas of the RF circuit; and
the receiving path comprises: a B42 transceiving filter and a diplexer that are connected to the four antennas of the RF circuit. 
However does not specifically teach and/or suggest an RF circuit configured to incorporate LTE downlink three-carrier technology in a 1.7 to 2.7 GHz band, a 4*4 multi-mode multi-band antenna, and a 256 QAM encoding scheme; and the B42 transmitting path comprises: a B42 RF power amplifier and a B42 power coupler, which are connected to a transmission terminal of the primary antenna on the RF circuit.
It would have not been obvious to one of the ordinary skilled in the art at the time of filing to teach and/or suggest above mentioned limitations alone and/or in combination with any other reference(s).


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TANMAY K SHAH/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

TANMAY K. SHAH
Primary Examiner